Marston, J.
An examination of the record in this case •shows a trial by the court without a jury, certain questions of fact submitted to and answered by the judge, and also findings upon certain questions of law, and exceptions taken to some of the answers upon both questions of fact and law. There is no finding' of facts, and none was requested, as required by Circuit Court Rule 87. The bill of exceptions ■sets forth all the testimony, but under the questions sought to be raised we cannot look into the same. The case has proceeded as though there was a jury trial, a general verdict, and special questions asked and answered. We have not, however, any finding by the court of the facts in the case, and it would not be proper for us to attempt a consideration of the questions raised. As both parties seem to have acquiesced in this irregular practice, we think the case should be treated as resulting in a mistrial, and that the judgment should be reversed and a new trial ordered, without costs to either party.
The other Justices concurred.